Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SOLID-STATE ELECTROLYTE AND METHOD OF MANUFACTURE THEREOF

Examiner: Adam Arciero	SN: 16/224,968	Art Unit: 1727	September 9, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2021 has been entered.  Claims 1-3 and 5-22 are currently pending.  Claims 1-3, 5, 12 and 22 have been amended.  Claim 4 has been canceled.  Claims 15-20 remain withdrawn from consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wanli Wu on September 09, 2021.

The application has been amended as follows: 
Withdrawn claims 15-20 are hereby canceled.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(a) on claim 22 is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Holme et al., Vieluf et al. and Schwanz et al. as evidenced by Chen on claims 1-5, 7-10, 12-13 and 21-22 are withdrawn because Applicant has amended the independent claim.

The claim rejection under 35 USC 103(a) as being unpatentable over Holme et al., Vieluf et al., Schwanz et al. and Chen on claim 6 is withdrawn because Applicant has amended the independent claim.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 31, 2021, with respect to the rejections and the amended claims have been fully considered and are persuasive and the rejections have been withdrawn.

  Allowable Subject Matter
Claims 1-3, 5-14 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Holme et al., Vieluf et al., Schwanz et al. and Chen, do not specifically disclose, teach, or fairly suggest the claimed method of making a solid-state electrolyte, comprising the dissolving of the claimed precursor compounds in the claimed solvent comprising a substituted or unsubstituted phthalate (claim 1); or the claimed method of manufacturing the claimed solid-state electrolyte comprising the claimed solvents for dissolving aluminum nitrate (claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.